Order entered August 4, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00640-CR

               STEPHANIE BELJANA LIMAURO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82584-2020

                                    ORDER

      Based on the Court’s opinion of this date, we GRANT the motion of Maria

Tu to withdraw as counsel for appellant. We DIRECT the Clerk of the Court to

remove Maria Tu as counsel of record for appellant.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this

order. Appellate counsel shall review the record and file a brief addressing any
issues noted in the opinion in this case as well as any other grounds that might

arguably support the appeal within FORTY DAYS of the date of counsel’s

appointment.

      We DIRECT the Clerk of this Court to send copies of this order to the

Honorable Andrea Thompson, Presiding Judge, 416th District Court; Destiny M.

Moses, court reporter, 416th District Court; John R. Rolater, Collin County District

Attorney’s Office; and appellant Stephanie Limauro, TDCJ No. 02355092, Lane

Murray Unit, 1916 North Highway 36 Bypass, Gatesville, TX 76596.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE